Exhibit Asian Dragon Group Inc., Finalizes Acquisition of Ophir Exploration Inc., in Mineral Rich Suriname and Appoints of New Lead Director PARAMARIBO, Suriname, Mar 13, 2009 (BUSINESS WIRE) Asian Dragon Group Inc. Asian Dragon Group Inc. (AADG) (Frankfurt: P2J1 WKN: AOKE72) is excited to announce the acquisition of 100% of Ophir Exploration Inc., via share exchange agreement (the "Agreement"). Pursuant to the Agreement, Asian Dragon will issue 25 million common shares to Ophir shareholders in exchange for all of the issued and outstanding securities of Ophir. Asian Dragon sees the acquisition of Ophir as a strategic element in the Company's advancement of its business model to acquire mining exploration projects on a global basis to develop the projects to a stage for joint venture with larger mining companies. The Ophir concession consists of 9,800 hectares in the heart of the Maripa Hill area of East Central Suriname and was recommended for acquisition by Asian Dragon Group.
